Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
 	Claims 23-24, 26-27 and 29-30 are now pending in this application. Claim 23 is the only independent claim.

The restriction requirement mailed on 09/23/2021 has been hereby withdrawn. Claims 23, 24, 26, 27, 29 and 30 are under consideration. 

Claim 23 has approximately 37 independent species. This number of compounds cannot be considered a reasonable number according to rule 1.141(a). In re Fressola, 22 USPQ 2nd 1828, indicates that the Examiner may reject for Applicants failure to follow a Rule.
§ 1.141 Different inventions in one national application.
(a) Two or more independent and distinct inventions may not be claimed in one national application, except that more than one species of an invention, not to exceed a reasonable number, may be specifically claimed in different claims in one national application, provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75 ) or otherwise include all the limitations of the generic claim.

	Applicants need to either rewrite the claim to depend on a generic claim that embraces the claimed compounds or rewrite the claim as a series of independent claims, wherein each independent claim has a reasonable number of species per claim. Each compound then has to be entered into commercial databases and searched separately. Claims 23 and 30 are rejected as not being according to the rules.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 26, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The method for treating a disease selected from the group consisting of an infection, a viral infection or a bacterial infection, a cancer, a metabolic disease, a cardiovascular disease, an inflammatory disorder, and iron storage disease or disorder cannot be possibly enabled.
The factors to be considered in making an enablement rejection have been summarized below. 
	In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  
1) The nature of the invention: The claims are drawn to a method for treating a disease selected from the group consisting of an infection, a viral infection or a bacterial infection, a cancer, a metabolic disease, a cardiovascular disease, an inflammatory disorder, and iron storage disease or disorder.
2) The state of the prior art: There are no compounds that can treat any and all of the diseases embraced by the claims. 
3) The predictability or lack thereof in the art: Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for treating any or all condition of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
4) The amount of direction or guidance present and 5) the presence or absence of working examples: The specification has no working examples to show treating any or all conditions and the state of the art is unpredictable.
6) The breadth of the claims: The instant claims embrace treating any and all cancers, inflammations, infections, metabolic diseases, cardiovascular diseases, autoimmune diseases, neurodegenerative diseases. 
7) The quantity of experimentation needed would be an undue burden to one skilled in the pharmaceutical arts since there is inadequate guidance given to the skilled artisan, regarding the pharmaceutical use, for the reasons stated above.
	Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instant case for the instant method claims.  In view of the breadth of the claims, the chemical nature of the invention, the unpredictability of enzyme-inhibitor interactions in general, and the lack of working examples regarding the activity of the claimed compounds towards treating the variety of diseases of the instant claims, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the instantly claimed invention commensurate in scope with the claims.
	The scope of the claims includes any or all cancers where there is no enabling disclosure. In addition, the scope of these claims includes treatment of various diseases, which is not adequately enabled solely based on the activity of the compounds provided in the specification. The instant compounds are disclosed to have kinase inhibitory activity and it is recited that the instant compounds are therefore useful in treating any or all diseases stated above for which applicants provide no competent evidence. Applicants have not provided any competent evidence that the instantly disclosed tests are highly predictive for all the uses disclosed and embraced by the claim language for the intended host. Moreover, many if not most of diseases such as AD, cancers, MS, viral infections and inflammations in general are very difficult to treat.
The specification does not provide enablement for the treatment of cancers. No compound has ever been found that can treat cancers generally even though massive efforts have been directed towards this end. Since this assertion is contrary to what is known in oncology, proof must be provided that this revolutionary assertion has merits. Nearly all-anticancer drugs are effective against only a limited group of related cancers. Therefore, a compound effective against cancers generally would be a revolutionary exception. Applicant is asserting that he succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
Inflammation is a process that can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, leukotrienes, cytokines, and many, many others. Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally. 
The search for anti-viral compounds has been slow indeed. The record is filled with new compounds that were highly touted only to show no benefit in human efficacy clinical trials.  The approaches that have been fruitful take advantage of precisely defined molecular features of the virus and have resulted in effective therapy for herpes and AIDS.  It is optimistic in the extreme to believe that given the history of anti-viral research that an agent will be effective on such a diverse class of viruses that share physical but not molecular features.  The rejected claims call for the treatment of viruses generally. Despite the colossal amount of research, since viruses were first identified as infective agents no one has found an agent that is effective against all viruses. Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs Novo Nordisk, 42 USPQ2nd 1001, 1006.
The situation with viruses may be contrasted with that for bacterial infections.  Certain agents, especially tetracycline and β-lactams are routinely found effective against a broad range of bacteria species. Thus, antibiotic activity against a single gram-positive species means that activity against all Gram-positive bacteria. The clinician uses this knowledge to prescribe penicillin without determining which bacterium is responsible for the infection.
A far different situation prevails for viruses. Commonly an antiviral agent will be effective against a single species but not effective against other viruses in the same genus.  What few antiviral agents exist are effective against only a limited range of viruses. Amantadine has some effect on Influenza A but is ineffective against Influenza B or C. Foscavir is effective against HSV-1 and HSV-2 but ineffective against VZV. All three viruses are herpes viruses.  Acyclovir, the most widely used agent for herpes is not effective against virus corneal epithelial herpes. AZT, part of the widely used treatment for HIV is not effective against DNA containing viruses. 5-FU, applied topically is effective against the human papilloma virus but has no effect against RNA viruses systemically or topically. Rabies has been known for hundreds of years.  It is treated with a specific vaccine, which of course is ineffective against any other species of virus.  No small molecule treatment of rabies is known. This lack of general efficacy in the antiviral arts means that a clinician is required to identify the species of viruses causing the disease before beginning treatment. This is in sharp contrast to the situation with bacteria.
What guidance does the specification offer the clinician in the use of Applicants' compounds for treating of any viral diseases? Besides, infections arise from viruses, bacteria, fungi, protozoa etc. for which there are different treatments. 
Cardiovascular disease includes any condition or disease that affects the blood circulatory system.  This includes veins, arteries, capillaries and the heart itself.  It often but not always covers the lymphatic system of lymph vessels and lymph nodes as well. Such conditions are extremely varied, and some conditions are the opposite of others. For example, the heart can beat too fast or too slow; blood pressure can be too high or too low; an artery may be duplicated or may be missing.
There is no such agent which can treat neurodegenerative disorders generally. That is because neurodegenerative disorders are extremely varied in origin and nature of effect.  The origin and the nature of many neurodegenerative disorders such as Huntington’s disease, Pick’s disease, Frontotemporal dementia, Cerebro-Oculo-Facio-Skeletal (COFS) syndrome (cranofacial and skeletal abnormalities), Motor neuron disease (muscle weakness), Corticobasal ganglionic degeneration, Creutzfeldt-Jacob disease (fatal disease), Dementia with Lewy bodies, and Progressive supranuclear palsy Dementia are different one from the other.  Many neurodegenerative disorders are untreatable to this day.
The symptoms and nature of these diseases are also different one from the other.  It can be shown that many of these neurodegenerative disorders have different origin and nature of effect.  Some neurodegenerative disorders are hereditary (Charcot-Marie-Tooth disease).  Many neurodegenerative disorders vary in how they affect the body and its functions.  Diseases such as Cerebral palsy, and Parkinson’s disease affect the movement of the patient.  Diseases such as Alzheimer’s disease affect the memory of the patient. 
Case law is clear on this point.  In an unpredictable art, models may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.
MPEP §2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was ‘filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here and undue experimentation will be required to practice Applicants’ invention.
	Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
	As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Traynelis et al. (WO 2010/088414).
	The reference teaches a generic group of compounds which embraces applicants’ claimed compounds (See pages 32, compounds of formula (I) and definitions of the variables and compounds in pages 37-38). The claims differ from the reference by reciting specific species and a more limited genus than the reference. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole. It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 3, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624